Case 2:18-cv-00366-JRG Document 67 Filed 10/03/19 Page 1 of 2 PageID #: 3106




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


UNITED SERVICES AUTOMOBILE                      )
ASSOCIATION                                     )
a Texas reciprocal inter-insurance exchange,    )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )   Civil Action No. 2:18-CV-366 (JRG)
                                                )
WELLS FARGO BANK, N.A.,                         )   JURY TRIAL DEMANDED
a national banking association,                 )
                                                )
              Defendant.                        )


        NOTICE OF ACTIVITY IN RELATED COVERED BUSINESS METHOD
                      PATENT REVIEW PROCEEDINGS

       Plaintiff United Services Automobile Association (“USAA”) hereby provides the

following notice to the Court of co-pending proceedings before the Patent Trial and Appeal

Board (“PTAB”) with respect to U.S. 9,224,136 B1 (“the ’136 Patent”), U.S. 10,013,605 B1

(“the ‘605 Patent”) and U.S. 10,013,681 B1 (“the 681 Patent”).

       On October 1, 2019, the PTAB issued its Decision Denying Institution of Covered

Business Method Patent Review of the ’136 Patent in Case No. CBM2019-00027, the ‘605

Patent in Case No. CBM2019-00029 and the ‘681 Patent in Case No. CBM2019-00028 filed by

Defendant. Attached hereto are the following:

       • Exhibit 1 is a true and correct copy of the decision regarding the ‘136 Patent;
       • Exhibit 2 is a true and correct copy of the decision regarding the ‘605 Patent; and
       • Exhibit 3 is a true and correct copy of the decision regarding the ‘681 Patent.




                                                1
Case 2:18-cv-00366-JRG Document 67 Filed 10/03/19 Page 2 of 2 PageID #: 3107




                                              Respectfully submitted,

                                              PARKER, BUNT & AINSWORTH, P.C.
                                              /s/ Robert Christopher Bunt
                                              Robert Christopher Bunt
                                              Texas State Bar No. 00787165
                                              Charles Ainsworth
                                              Texas Bar No. 00783521
                                              100 E. Ferguson, Suite 1114
                                              Tyler, Texas 75702
                                              Tel. (903) 531-3535
                                              Fax (903) 533-9687
                                              charley@pbatyler.com
                                              rcbunt@pbatyler.com

                                              IRELL & MANELLA LLP
                                              Jason Sheasby (CA #205455), pro hac vice
                                              Anthony Rowles (CA #301209), pro hac vice
                                              1800 Avenue of the Stars, Suite 900
                                              Los Angeles, CA 90067
                                              Tel. (310) 277-1010
                                              Fax (310) 203-7199
                                              jsheasby@irell.com
                                              trowles@irell.com

                                              Attorneys for Plaintiff United Services
                                              Automobile Association (USAA)


                               CERTIFICATE OF SERVICE

       I hereby certify that, on October 3, 2019 a true and correct copy of the foregoing was

served to all counsel of record via CM/ECF.

                                              /s/ Robert Christopher Bunt
                                              ROBERT CHRISTOPHER BUNT




                                                 2
